Citation Nr: 0335979	
Decision Date: 12/19/03    Archive Date: 12/24/03	

DOCKET NO.  03-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.   

2.  Entitlement to service connection for a bilateral knee 
disability.   

3.  Entitlement to service connection for a lumbosacral spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

This appeal is remanded to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should further action be required on his part.  


REMAND

The veteran had active service from October 1960 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
VARO in Muskogee, Oklahoma, which denied service connection 
for each of the disabilities at issue.  A review of the 
record discloses that by rating decision dated in April 2003, 
entitlement to a permanent and total disability rating for 
pension purposes was granted.  

The veteran provided testimony before a decision review 
officer at the VARO in Muskogee in March 2003.  At that time 
he stated that immediately upon discharge from service in 
October 1968, he found a job at the Ralston Purina Company in 
Oklahoma City, Oklahoma.  He indicated that he worked there 
for about two months, but then had to quit the job because of 
"extreme back problems."  There is no documentation of this 
in the claims folder.  He indicated that he then went to work 
at Tinker Air Force Base for about nine months and then to 
IBM.  There are no reports of employment physicals of record 
or other information with regard to the veteran's work status 
in the years following service discharge.  

Further review of the record reveals that at the time of an 
official examination accorded the veteran in January 2002, it 
was reported he had undergone surgery to the left knee in 
May 2000.  Apparently, he had received an arthroscopic 
procedure with internal fixation of an anterior tibial 
plateau fracture.  It was noted the doctor's name was George 
Jay at the McBride Clinic Bone and Joint Hospital.  The 
records pertaining to this procedure are not in the claims 
folder.  

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the veteran's claims.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA also has a duty to assist claimants in the development of 
their claims.  The Courts have strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of claims.  In this regard, the 
veteran was sent a letter in November 2001 requesting he 
submit any additional evidence he had in support of his 
claim.  The letter was general in nature.  The Board notes 
the letter must be specific as to what evidence VA has and 
exactly what evidence the veteran needs to provide.  If VA 
failed to discuss the notice requirement, VA did not consider 
all applicable provisions of law and provide an adequate 
statement of reasons and bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this case, such 
notification to the veteran has not met the standard required 
under the Quartuccio and Charles cases; therefore, this 
violation of due process must be addressed before the Board 
can move forward with the claim.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by him and which part, if any, 
VA will attempt to obtain on his behalf.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
the disorder at issue since service.  
After securing the necessary releases, 
the RO should obtain copies of any 
treatment records from the provider 
identified by the veteran.  These records 
should be associated with the claims 
file.  Of particular interest are any 
reports regarding the termination of the 
veteran's employment at the Ralston 
Purina Company in Oklahoma City, 
Oklahoma, in 1968.  Also of interest are 
reports of any employment physicals 
conducted in accordance with the 
veteran's employment at either the 
Ralston Purina Company in the 1960's, 
Tinker Air Force Base in Oklahoma or IBM 
in the early 1970's.  Also of interest 
are reports pertaining to knee surgery 
the veteran reportedly underwent in 
May 2000 at the McBride Clinic Bone and 
Joint Hospital.  

3.  The RO should then schedule the 
veteran for an orthopedic examination to 
show the nature, extent and etiology of 
any lumbar spine, cervical spine, or 
bilateral knee disorder.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
review the claims folder and indicate in 
the examination report that pertinent 
records contained therein have been 
reviewed.  The examiner should set out in 
the report of the examination an opinion 
as to whether the veteran has a chronic 
lumbar spine, cervical spine, and/or a 
knee disorder, and, if so, the examiner 
should state whether in his or her 
opinion it is at least as likely as not 
that any of these disorders can be 
associated with the veteran's active 
service.  The complete rationale for any 
opinion expressed is requested.  

4.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to comply 
with accompanying adjudicative procedures.  The Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action unless otherwise notified.  
However, he is advised that the examination requested in this 
REMAND is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for any scheduled 
examination could result in the denial of his claim.  
38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



